Title: [Saturday August 17. 1776.]
From: Adams, John
To: 


      Saturday August 17. 1776. Congress resumed the Consideration of the Report of the Committee, to whom was referred Brigadier General Woosters Letter requesting an Inquiry into his Conduct, while he had the honor of commanding the Continental forces in Canada, which was read as follows:
      That Brigadier General Wooster produced Copies of a Number of Letters, which passed between him and General Schuyler, and of his Letters to Congress, from which it appears, that he from time to time, gave seasonable and due notice of the State of the Army under his Command, and what Supplies were in his Opinion necessary to render the Enterprize successful; that a number of Officers and other Gentlemen from Canada, who were acquainted with his Conduct there, and who happened to be occasionally in this City, were examined before the Committee; to which Letters, and the minutes of the examination of the Witnesses herewith exhibited, the Committee beg leave to refer Congress for further Information, and report, as the Opinion of the Committee upon the whole of the Evidence that was before them, that nothing censurable or blame worthy appears against Brigadier General Wooster.
      
      The Report being read again, was agreed to.
      But not, however, without a great Struggle.—In this Instance again as in many others, when the same anti New England Spirit which pursued Commodore Hopkins, persecuted General Wooster, I had to contend with the whole Host of their Ennemies, and with the Utmost Anxiety and most arduous Efforts, was scarcely able to preserve them from disgrace and Ruin, which Wooster had merited even less than Hopkins. In Woosters case there was a manifest Endeavour to lay upon him the blame of their own misconduct in Congress in embarrassing and starving the War in Canada. Wooster was calumniated for Incapacity, Want of Application and even for Cowardice, without a Colour of Proof of either. The Charge of Cowardice he soon confuted by a glorious and voluntary Sacrifice of his Life, which compelled his Ennemies to confess he was a Hero.
      The Board of War brought in a report which was taken into Consideration; whereupon Resolved, as in all the rest of the Journal.
     